 
EXHIBIT 10.1
 


 
TWELFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
 


This Twelfth Amendment to Revolving Credit Agreement (“Amendment”) is made as of
June 30, 2010 (“Effective Date”) among WCA WASTE CORPORATION, a Delaware
corporation (“Borrower”) COMERICA BANK, a Texas banking association
(“Comerica”), in its capacity as Administrative Agent or Agent under the Credit
Agreement, as defined below (in such capacity, “Agent”), and in its capacity as
Co-Lead Arranger, Joint Book Runner, and a Lender under the Credit Agreement,
COMPASS BANK, in its capacity as Co-Lead Arranger, Documentation Agent, Joint
Book Runner, and a Lender under the Credit Agreement, REGIONS BANK, in its
capacity as Syndication Agent, and a Lender under the Credit Agreement, and the
“Lenders” from time to time party thereto (the “Lenders”).
 
PRELIMINARY STATEMENT
 
 
The Borrower and Agent entered into a Revolving Credit Agreement dated July 5,
2006, as amended by Amendment to Revolving Credit Agreement dated as of July 28,
2006, Second Amendment to Revolving Credit Agreement dated as of September 25,
2006, Third Amendment to Revolving Credit Agreement dated as of November 20,
2006, Fourth Amendment to Revolving Credit Agreement dated as of January 24,
2007, Fifth Amendment to Revolving Credit Agreement dated as of March 13, 2007,
Sixth Amendment to Revolving Credit Agreement dated as of July 27, 2007, Seventh
Amendment to Revolving Credit Agreement dated as of December 27, 2007, Eighth
Amendment to Revolving Credit Agreement dated as of October 22, 2008, Ninth
Amendment to Revolving Credit Agreement dated as of February 19, 2009, Tenth
Amendment to Credit Agreement dated as of December 31, 2009, and Eleventh
Amendment to Credit Agreement dated as of February 17, 2010 (“Credit Agreement”)
providing terms and conditions governing certain loans and other credit
accommodations extended by the Agent to Borrower (“Indebtedness”).
 
Borrower, Agent and the Lenders have agreed to amend the terms of the Credit
Agreement as provided in this Amendment.
 
AGREEMENT
 
1. Defined Terms.  In this Amendment, capitalized terms used without separate
definition shall have the meanings given them in the Credit Agreement.
 
2. Amendments.
 
a. The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:


“Revolving Credit Facility Fee” shall mean the fee payable to Agent for
distribution to the Lenders in accordance with Section 2.05 hereof.
 
“Twelfth Amendment Effective Date” shall mean the effective date of the Twelfth
Amendment to Revolving Credit Agreement among the Borrower, Agent and the
Lenders, as determined pursuant to Paragraph 3a of such amendment.
 
b. The definition of “Aggregate Revolving Credit Commitments” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:
 
“ ‘Aggregate Revolving Credit Commitments’ at any time equals the sum of the
Revolving Credit Commitments of the Lenders, as the same may be reduced pursuant
to Section 2.03(b) or Section 10.02(a) or increased pursuant to Section
2.04.  The Aggregate Revolving Credit Commitments on the Twelfth Amendment
Effective Date shall be $200,000,000.”
 
c. The definition of “Applicable Margin” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:


 “ ‘Applicable Margin’ means, on any day, the applicable per annum percentage
set forth at the appropriate intersection in the table shown below, based on the
Leverage Ratio on the most recent Determination Date:
 
BASIS FOR PRICING
 
LEVEL I
 
LEVEL II
 
LEVEL III
 
LEVEL IV
 
LEVEL V
Leverage Ratio
 
 
< 3.00:1.0
 
>3.00:1.0 But
<3.50:1.0
 
>3.50:1.0 But
<4.00:1.0
 
>4.00:1.0 But
<4.50:1.0
 
 
>4.50:1.0
REVOLVER
                   
Facility Fee
 
37.50
 
37.50
 
37.50
 
62.50
 
87.50
LIBOR Margin
 
212.50
 
237.50
 
262.50
 
262.50
 
262.50
All-In-Spread
 
250.00
 
275.00
 
300.00
 
325.00
 
350.00
Letter of Credit Fees
 
212.50
 
237.50
 
262.50
 
262.50
 
262.50
Base Rate Margin
  162.50  
187.50
 
212.50
 
212.50
 
212.50

 
The Applicable Margin shall be established as of the date of the Administrative
Agent’s receipt of  the information and computations set forth in the financial
statements and Compliance Certificate furnished to the Administrative Agent
pursuant to Section 8.01 (each, a "Determination Date").  Any change in the
Applicable Margin following each Determination Date shall be determined based
upon the information and computations set forth in the financial statements and
Compliance Certificate furnished to the Administrative Agent pursuant to
Section 8.01, subject to review and approval of such computations by the
Administrative Agent.  Each change in the Applicable Margin shall be effective
as of the Determination Date (including, without limitation, in respect of LIBOR
Loans then outstanding notwithstanding that such change occurs during an
Interest Period), and shall remain in effect until the next Determination Date
for which a change in the Applicable Margin occurs; provided, however; if the
Borrower shall fail to deliver any required financial statements or Compliance
Certificate within the time period required by Section 8.01, the Applicable
Margin shall be the highest percentage amount stated for each Type of Loan as
set forth in the above table for the period beginning on the required delivery
date of the financial statements and Compliance Certificate as provided in
Section 8.01 and ending on the date that the appropriate financial statements
and Compliance Certificate are so delivered.  Notwithstanding anything to the
contrary in the Agreement, Level IV Applicable Margins shall be in effect under
the Agreement from the date of the Twelfth Amendment Effective Date until the
determination thereof based upon Borrower’s Compliance Certificate for the
fiscal quarter ending June 30, 2010, unless (prior to such date), Borrower’s
Total Leverage Ratio is greater than 4.50:1.00, in which case, Level V
Applicable Margins shall be in effect under the Agreement.


d. The definition of “Base Rate” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
 
“  ‘Base Rate’ means, with respect to any Base Rate Loan, for any day, the
higher of (a) the Federal Funds Rate for any such day plus 1.00%, (b) the Prime
Rate for such day, or (c) the Floating LIBOR Rate for such day plus 1.00%.  Each
change in any interest rate provided for herein based upon the Base Rate
resulting from a change in the Base Rate shall take effect at the time of such
change in the Base Rate.”
 
e. The definition of “Expansion Expenditure” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:


“ ‘Expansion Expenditure’ means an expenditure made in connection with or in
furtherance of building a new transfer station, starting a new hauling company,
opening an inactive landfill, new municipal contracts that require additional
equipment or other property, or the acquisition of a Person engaged in a similar
line of business as the Borrower and its Subsidiaries, or other growth and
productivity capital expenditures included within the Borrower's business plan
so long as (a)  no Default exists or would exist after giving effect to such
expenditure (including without limitation, no Default would exist under
Sections 9.12 through and including 9.16 after giving effect to such
expenditure), (b) the Administrative Agent receives and satisfactorily reviews
the due diligence package related to such expenditure, and (c) if (i) any such
Expansion Expenditure exceeds $30,000,000 and (ii) is funded by Borrower
requesting a Revolving Credit Loan in connection therewith, same is approved by
the Required Lenders; and "Expansion Expenditures" shall mean all such
expenditures; provided that Borrower shall be required to deliver to the
Administrative Agent a due diligence package related to such expenditure if such
expenditure is either funded by cash or by Borrower requesting a Revolving Loan
in connection therewith.”


f. The definition of “LC Commitment” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:


“ ‘LC Commitment’ at any time means $30,000,000.”


g. The definition of “Senior Secured Funded Debt” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:


“ ‘Senior Secured Funded Debt’ means all Funded Debt other than Subordinated
Debt and the Senior Unsecured Debt.  Furthermore, Senior Secured Funded Debt
will include letters of credit for landfills with remaining permitted lives
expiring prior to the Termination Date.”


h. The definition of “Termination Date” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:


“ ‘Termination Date’ means with respect to the Aggregate Revolving Credit
Commitments, the earlier of (a) January 31, 2014, and (b) the date that the
Aggregate Revolving Credit Commitments are sooner terminated pursuant to Section
2.03(b) or 10.02 and the Revolving Credit Loans are prepaid in full pursuant to
Section 2.08.”


i. Paragraph (b) of Section 2.03 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
“(b)           The Borrower shall have the right to terminate or to reduce the
amount of the Aggregate Revolving Credit Commitments at any time, or from time
to time, upon not less than three Business Days' prior notice to the
Administrative Agent (which shall promptly notify the Lenders) of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction (which shall not be less than $1,000,000 or
any whole multiple of $1,000,000 in excess thereof) and accompanied by the
payment of the Revolving Credit Facility Fee, if any, accrued and unpaid to the
date of such reduction.  Each such reduction shall be irrevocable and effective
only upon receipt by the Administrative Agent.”
 


j. Paragraph (a) of Section 2.05 of the Credit Agreement is hereby amended and
restated in its entirety as follows:


“(a)            Revolving Credit Facility Fee.  From the Twelfth Amendment
Effective Date to the Termination Date, the Borrower shall pay to the Agent for
distribution to the Lenders pro-rata in accordance with their respective
Percentage Share, a Revolving Credit Facility Fee quarterly in arrears
commencing August 1, 2010, and on each of the Quarterly Dates thereafter (in
respect of the prior three months or any portion thereof). The Revolving Credit
Facility Fee payable to each Lender, excluding any Impaired Lender(s), shall be
determined by multiplying the Facility Fee percentage set forth in the
Applicable Margin pricing grid times the Aggregate Revolving Credit Commitment
then in effect (whether used or unused).  The Revolving Credit Facility Fee
shall be computed on the basis of a year of three hundred sixty (360) days and
assessed for the actual number of days elapsed. Whenever any payment of the
Revolving Credit Facility Fee shall be due on a day which is not a Business Day,
the date for payment thereof shall be extended to the next Business Day. Upon
receipt of such payment, Agent shall make prompt payment to each Lender
(excluding any Impaired Lender(s)) of its share of the Revolving Credit Facility
Fee based upon its respective Percentage Share. It is expressly understood that
the Revolving Credit Facility Fees described in this Section are not
refundable.”


k. The following section 8.10 is hereby added to the Credit Agreement
immediately following the existing Section 8.09:


“Section 8.10                                Books, Records, Inspections,
Audits, etc.  Borrower will permit, upon reasonable prior notice by Agent to any
authorized officer of Borrower, officers and designated representatives of the
Agent to visit and inspect properties or assets of Borrower and to examine the
books and records of account of Borrower and to discuss the affairs, finances
and accounts of Borrower with their officers and independent accountants, all at
such times and intervals as the Agent may reasonably request, including, without
limitation (i) such audits of Accounts, in form and content satisfactory to
Agent in its sole discretion, as Agent may require from time to time, and (ii)
such appraisals and/or valuations of Borrower’s equipment, inventory, other
property and/or collateral, in form and content satisfactory to Agent in its
sole discretion, as Agent may require from time to time, such audits and
appraisals shall occur no more than once annually, at Borrower’s expense,
provided no Event of Default exists or is continuing.  If an Event of Default
exists and is continuing all audits and appraisals shall be at Agent’s
discretion and all such audits and appraisals shall be at Borrower’s expense.”


l. The following Section 8.11 is hereby added to the Credit Agreement
immediately following existing Section 8.10:
 
“Section 8.11                                OFAC Requirements.  The Borrower
will, and will cause each Subsidiary to, (i) continue to be a Person whose
property or interests in property is not blocked or subject to blocking pursuant
to Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, or Threaten to Commit or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Order”), (ii) not engage in
the transactions prohibited by Section of that Order or become associated with
Persons such that a violation of Section 2 of the Order would arise, and (iii)
not become a Person on the list of Specially Designated National and Blocked
Persons, or (iv) otherwise not become subject to the limitation of any OFAC
regulation or executive order.”
 
m. Section 9.17 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
“Section 9.17                                Sale of Properties.  The Borrower
will not, and will not permit any Subsidiary to, sell, assign, convey or
otherwise transfer any Property or any interest in any Property (a "Transfer"),
except for (i) any Transfers in the ordinary course of business to the extent
that within 180 days of such Transfer, either (a) such Property is exchanged for
credit against the purchase price of similar replacement Property or (b) the
proceeds of such Transfer are applied to the purchase price of such replacement
Property; (ii) intercompany Transfers between and among Borrower and its
Subsidiaries; (iii) other sales of Property (other than Transfers described in
clause (iv)) where the aggregate sales price therefor does not exceed $7,500,000
in the aggregate in any fiscal year; (iv) Transfers of Non Core Assets to the
extent the aggregate sales price therefor does not exceed $7,500,000 in the
aggregate at any time beginning on the Closing Date.  Each Transfer shall be for
fair value.”


n. Section 12.6 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
“Section 12.6                                USA Patriot Act Notice.  Pursuant
to Section 326 of the USA Patriot Act, the Agent and the Lenders hereby notify
the Borrower that if it or any of its Subsidiaries open an account, including
any loan, deposit account, treasury management account, or other extension of
credit with Agent or any Lender, the Agent or the applicable Lender will request
the applicable Person’s name, tax identification number, business address and
other information necessary to identify such Person (and may request such
Person’s organizational documents or other identifying documents) to the extent
necessary for the Agent and the applicable Lender to comply with the USA Patriot
Act.”
 
o. Annex I to the Credit agreement is hereby deleted and replaced with Annex I
attached as Exhibit “A” hereto.
 
p. Schedule 7.14 to the Credit Agreement is hereby deleted and replaced with
Schedule 7.14 attached hereto.
 
3. Representations and Warranties.  The Borrower represents, warrants, and
agrees that:
 
a. This Amendment may be executed in as many counterparts as Agent, the Lenders
and the Borrower deem convenient, and shall become effective upon (i) delivery
to Agent and the Lenders of all executed counterparts hereof; and (ii) delivery
to Agent and the Lenders, in form and substance satisfactory to Agent, of each
of the documents and instruments listed on the Checklist attached as Exhibit “B”
hereto.
 
b. Except as expressly modified in this Amendment, the representations,
warranties, and covenants set forth in the Credit Agreement and in each related
document, agreement, and instrument remain true and correct, continue to be
satisfied in all respects, and are legal, valid and binding obligations with the
same force and effect as if entirely restated in this Amendment.
 
c. When executed, the Agreement, as amended by this Amendment will continue to
constitute a duly authorized, legal, valid, and binding obligation of the
Borrower enforceable in accordance with its terms.
 
d. There is no Default or Event of Default existing under the Credit Agreement,
or any related document, agreement, or instrument.
 
e. The Certificate of Incorporation, Amended and Restated Bylaws and Resolution
and Incumbency Certificate of the Borrower delivered to Agent in connection with
the Credit Agreement on or about July 5, 2006, have not been repealed, amended
or modified since the date of delivery thereof and that same remain in full
force and effect; provided however that the Amended and Restated Bylaws have
been amended and restated by the Second Amended and Restated Bylaws of the
Borrower dated as of June 18, 2007.
 
4. Successors and Assigns.  This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.
 
5. Other Modification.  In executing this Amendment, the Borrower is not relying
on any promise or commitment of Agent or the Lenders that is not in writing
signed by Agent and the Lenders.
 
6. Acknowledgment and Consent of Guarantors.  By signing below, each of the
Guarantors acknowledges and consents to the execution, delivery and performance
of this Amendment.
 
7. Fees.  The Borrower shall pay to Agent, for distribution to the Lenders, as
applicable, all fees previously agreed to by Borrower and required by the
Lenders including, but not limited to, all fees as set forth in the Fee Letter
from Agent to the Borrower dated as of June 1, 2010, in the manner and on the
dates specified therein.
 
8. Expenses.  Borrower shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of Agent and the Lenders incurred in
connection with the preparation, execution, and delivery of this Amendment, and
the other documents contemplated by this Amendment.
 
9. Refinance of Existing Loans; Outstanding Fees and Break-Funding Costs.  The
Borrower and Lenders party to the Credit Agreement prior to the Twelfth
Amendment Effective Date (“Existing Lenders”) agree that, on the Twelfth
Amendment Effective Date, all existing Loans and any Existing Lender’s
participations in Letters of Credit and Swing Line Loans under the Credit
Agreement shall be repaid in full and refinanced with new Loans and
participations in Letters of Credit and Swing Line Loans from the Lenders in
accordance with such Lender’s Percentage Share as of the Twelfth Amendment
Effective Date (the “Refinancing”).  In addition, on the Twelfth Amendment
Effective Date, the Borrower agrees to pay to Agent, for pro-rata distribution
to the Existing Lenders, in accordance with their respective Percentage Share,
(a) all unpaid fees and expenses due and owing under the Credit Agreement, and
(b) all break-funding costs required under Section 5.04 of the Credit Agreement
that result from the Refinancing as set forth on Annex II attached as Exhibit
“C” hereto.  Notwithstanding anything to the contrary in the Credit Agreement,
the Borrower and Lenders agree that the initial Interest Period for the Loans
disbursed in connection with the Refinancing will commence on the Twelfth
Amendment Effective Date.
 
10. New Lenders.  By signing below, each of Regions Bank, CoBank, ACB, and
Branch and Banking Trust Company represents and warrants that (a) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (b) from and after the Twelfth
Amendment Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and shall have the rights and obligations of a
Lender thereunder, (c) it has received a copy of the Credit Agreement, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Amendment on the basis of which
it has made such analysis and decision independently and without reliance on the
Agent or any other Lender, and (d) it will perform in accordance with their
terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
11. Departing Lenders.  By signing below, subject to payment in full of all
outstanding Loans, interest accrued thereon and fees owed to each of Wells Fargo
Bank, National Association and Mercantil CommerceBank, NA (the “Departing
Lenders”) under the Credit Agreement on the Twelfth Amendment Effective Date,
each Departing Lender acknowledges that it will cease to be a Lender under the
Credit Agreement and all of its rights thereunder and under the Loan Documents
shall be terminated.  In consideration of the Departing Lenders’ consent to the
this Amendment, the Borrower acknowledges and agrees that the representations
and warranties (as of the dates made and deemed made) and the indemnities of the
Borrower set forth in the Credit Agreement and the Loan Documents to or for the
benefit of the Departing Lenders shall, in each case, survive the execution and
delivery of this Amendment and the Borrower, Issuing  Bank, the Swingline Lender
and the Agent agree that the Departing Lenders shall have no obligations under
or with respect to the Credit Agreement as amended by this Amendment.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
This Twelfth Amendment to the Revolving Credit Agreement is executed and
delivered on the Effective Date.
 
 
COMERICA BANK, as, Administrative Agent,

 
Co-Lead Arranger, Joint Book Runner, Collateral Agent,

 
and a Lender



By:           /s/ Michael R.
Schmidt                                                                
Michael R. Schmidt
Its:           Vice President




COMPASS BANK, as Documentation Agent, Co-
Lead Arranger, Joint Book Runner, and a Lender


By:           /s/ Frank
Carvelli                                                      
Frank Carvelli
Its:           Vice President




REGIONS BANK, as Syndication Agent,
and a Lender


By:           /s/ William
Brown                                                      
William Brown
Its:           Vice President




COMPASS BANK, as successor in interest to
Guaranty Bank, as a Lender


By:           /s/ Frank Carvelli                                           
Frank Carvelli
Its:           Vice President




BANK OF TEXAS, N.A.,
as a Lender
 
By:           /s/ Jeremy
Jackson                                                      
Jeremy Jackson
Its:           Vice President
 
 
ALLIED IRISH BANKS, plc,
as a Lender
 
By:           /s/ David
Smith                                                      
David Smith
Its:           Assistant Vice President
 
By:           /s/ Eanna P.
Mulkere                                                                 
Eanna P. Mulkere
Its:           Assistant Vice President




UNION BANK, N.A.,
as a Lender
 
By:           /s/ Stephen W.
Dunne                                                                
 Stephen W. Dunne
Its:           Vice President
 
 
CoBANK, ACB,
as a Lender
 
By:           /s/ Bryan
Ervin                                                                
 Bryan Ervin
Its:           Vice President


 
BRANCH BANKING AND TRUST COMPANY,
as a Lender
 
By:           /s/ Cory Boyte                                           
Cory Boyte
Its:           Senior Vice President




WEBSTER BANK, NATIONAL ASSOCIATION,
as a Lender
 
By:           /s/ Stephen J.
Corcoran                                                      
Stephen J. Corcoran
Its:           Senior Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
MERCANTIL COMMERCEBANK, NA,
as a Departing Lender
 
By:           /s/ Brian Hanley                                           
Brian Hanley
Its:           Vice President


By:           /s/ Michael
Londono                                                      
Michael Londono
Its:           Vice President
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Departing Lender
 
By:           /s/ Tim Gebauer                                           
Tim Gebauer
Its:           Assistant Vice President


 
 

--------------------------------------------------------------------------------

 
 
WCA WASTE CORPORATION, as Borrower
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA HOLDINGS CORPORATION, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA WASTE SYSTEMS, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA OF ALABAMA, L.L.C., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA SHILOH LANDFILL, L.L.C., as a Guarantor


By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WASTE CORPORATION OF KANSAS, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WASTE CORPORATION OF TENNESSEE, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
[Signatures Continue on the Following Page]


 
 

--------------------------------------------------------------------------------

 
 
[Continuation of Signature Page of the Acknowledgement and Consent of
Guarantors]
 
WCA OF FLORIDA, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA OF CENTRAL FLORIDA, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
TRANSIT WASTE, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WASTE CORPORATION OF MISSOURI, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
EAGLE RIDGE LANDFILL, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA TEXAS MANAGEMENT GENERAL, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WASTE CORPORATION OF TEXAS, L.P., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
[Continuation of Signature Page of the Acknowledgement and Consent of
Guarantors]
 
TEXAS ENVIRONMENTAL WASTE SERVICES, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA MANAGEMENT LIMITED, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA MANAGEMENT GENERAL, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA MANAGEMENT COMPANY, LP, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA OF NORTH CAROLINA, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
MATERIAL RECOVERY, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
[Continuation of Signature Page of the Acknowledgement and Consent of
Guarantors]
 
WCA WAKE TRANSFER STATION, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA OF HIGH POINT, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
MATERIAL RECLAMATION, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
BURNT POPLAR TRANSFER, L.L.C., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA CAPITAL, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WASTE CORPORATION OF ARKANSAS, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
TRANSLIFT, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
[Continuation of Signature Page of the Acknowledgement and Consent of
Guarantors]
 
WCA OF ST. LUCIE, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President


 
WCA OF OKLAHOMA, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President


 
AMERICAN WASTE, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President


 
N.E. LANDFILL, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President


PAULS VALLEY LANDFILL, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President


 
SOONER WASTE, L.L.C., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President


 
RUFFINO HILLS TRANSFER STATION, LP




By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President


 
 

--------------------------------------------------------------------------------

 
 
[Continuation of Signature Page of the Acknowledgement and Consent of
Guarantors]
 
FORT BEND REGIONAL LANDFILL, LP




By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President


 
WCA OF MASSACHUSETTS, LLC




By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President


 
WCA OF OHIO, LLC




By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President


 
CHAMPION CITY RECOVERY, LLC
 


By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President


 
BOXER REALTY REDEVELOPMENT, LLC
 


By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President


 
SUNNY FARMS LANDFILL, LLC
 


By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
[Continuation of Signature Page of the Acknowledgement and Consent of
Guarantors]
 
NEW AMSTERDAM & SENECA RAILROAD COMPANY, LLC
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.14


SUBSIDIARIES


Subsidiary
Chief Executive Office
Principal Location
Tax Identification Number
WCA Holdings Corporation
One Riverway, Suite 1400
Houston, Texas  77056
One Riverway, Suite 1400
Houston, Texas  77056
76-0660482
WCA Waste Systems, Inc.
One Riverway, Suite 1400
Houston, Texas  77056
One Riverway, Suite 1400
Houston, Texas  77056
76-0656675
Waste Corporation of Arkansas, Inc.
One Riverway, Suite 1400
Houston, Texas  77056
Rolling Meadows Landfill
RT. 1 Box 160X Hamric Rd.
Hazen, Arkansas  72064
76-0657709
Waste Corporation of Kansas, Inc. (formerly Oak Grove Landfill, Inc.)
One Riverway, Suite 1400
Houston, Texas  77056
1150 East 700 Avenue
Arcadia, Kansas  66711
48-1186595
Waste Corporation of Missouri, Inc.
One Riverway, Suite 1400
Houston, Texas  77056
2120 W. Bennett Street
Springfield, Missouri  65807
76-0657707
Waste Corporation of Texas, L.P.
One Riverway, Suite 1400
Houston, Texas  77056
One Riverway, Suite 1400
Houston, Texas  77056
90-0131947
WCA Capital, Inc.
One Riverway, Suite 1400
Houston, Texas  77056
One Riverway, Suite 1400
Houston, Texas  77056
76-0700077
WCA of Alabama, L.L.C.
One Riverway, Suite 1400
Houston, Texas  77056
13737 Plant Road
Alpine, Alabama  35014
76-0660477
Waste Corporation of Tennessee, Inc.
One Riverway, Suite 1400
Houston, Texas  77056
1550 Lamons Quarry Road
Knoxville, Tennessee  37932
76-0638022
WCA Texas Management General, Inc.
One Riverway, Suite 1400
Houston, Texas  77056
One Riverway, Suite 1400
Houston, Texas  77056
41-2053150
WCA Management Limited, Inc.
13737 Plant Road
Alpine, Alabama  35014
13737 Plant Road
Alpine, Alabama  35014
76-0700074
WCA Management Company, L.P.
One Riverway, Suite 1400
Houston, Texas  77056
One Riverway, Suite 1400
Houston, Texas  77056
76-0700073
WCA Management General, Inc.
One Riverway, Suite 1400
Houston, Texas  77056
One Riverway, Suite 1400
Houston, Texas  77056
76-0700075
WCA Shiloh Landfill, L.L.C.
One Riverway, Suite 1400
Houston, Texas  77056
223 Rock Quarry Road
Traveler’s Rest, SC 29690
76-0616242
Translift, Inc.
One Riverway, Suite 1400
Houston, Texas  77056
One Riverway, Suite 1400
Houston, Texas  77056
71-0713147
Texas Environmental Waste Services LLC
One Riverway, Suite 1400
Houston, Texas  77056
One Riverway, Suite 1400
Houston, Texas  77056
20-2413292
Eagle Ridge Landfill, LLC
One Riverway, Suite 1400
Houston, Texas  77056
13100 Hwy V
Bowling Green, Missouri 63334
34-1936216
Transit Waste, L.L.C.
One Riverway, Suite 1400
Houston, Texas  77056
203 Idaho Street, Bloomfield, New Mexico 84713
84-1346896
WCA of North Carolina, L.L.C..
One Riverway, Suite 1400
Houston, Texas  77056
421 Raleigh View Road
Raleigh, North Carolina 27610
20-2584498
WCA Wake Transfer Station, LLC
One Riverway, Suite 1400
Houston, Texas  77056
9220 Durant Road
Raleigh, North Carolina 27616
13-4244660
WCA of High Point, LLC
One Riverway, Suite 1400
Houston, Texas  77056
5830 Riverdale Drive
Jamestown, North Carolina 27282
56-2253463
Material Reclamation, LLC
One Riverway, Suite 1400
Houston, Texas  77056
421 Raleigh View Road
Raleigh, North Carolina 27610
56-2216174
Material Recovery, LLC
One Riverway, Suite 1400
Houston, Texas  77056
2600 Brownfield Road
Raleigh, North Carolina 27610
56-2216193
WCA of Florida, Inc.
One Riverway, Suite 1400
Houston, Texas  77056
8001 Fruitville Road
Sarasota, Florida 34240
20-5449795
 
WCA of Central Florida, Inc.
One Riverway, Suite 1400
Houston, Texas  77056
3400 U.S. Highway 17 North
Ft. Meade, Florida 33841
20-3753650
Transit Waste, L.L.C.
One Riverway, Suite 1400
Houston, Texas  77056
203 Idaho Street
Bloomfield, New Mexico 87413
84-1346896
WCA of St. Lucie, LLC
One Riverway, Suite 1400
Houston, Texas  77056
9901 Rangeline Road
Port St. Lucie, Florida 34945
20-5936877
WCA of Oklahoma, LLC
One Riverway, Suite 1400
Houston, Texas  77056
One Riverway, Suite 1400
Houston, Texas 77056
20-5936831
American Waste, LLC
One Riverway, Suite 1400
Houston, Texas  77056
1001 South Rockwell Ave.
Oklahoma City, Oklahoma 77056
73-1365585
Pauls Valley Landfill, LLC
One Riverway, Suite 1400
Houston, Texas  77056
1001 South Rockwell Ave.
Oklahoma City, Oklahoma 77056
76-0811004
N. E. Land Fill, LLC
One Riverway, Suite 1400
Houston, Texas  77056
1001 South Rockwell Ave.
Oklahoma City, Oklahoma 77056
73-1491332
Sooner Waste, LLC
One Riverway, Suite 1400
Houston, Texas  77056
1001 South Rockwell Ave.
Oklahoma City, Oklahoma 77056
01-0646893
Ruffino Hills Transfer Station, LP
One Riverway, Suite 1400
Houston, Texas  77056
9720 Ruffino Road
Houston, Texas 77031
56 -2454554
Fort Bend Regional Landfill, LP
One Riverway, Suite 1400
Houston, Texas  77056
14115 Davis Estates Road
Needville, Texas 77461
56 -2454559
Burnt Poplar Transfer, LLC
One Riverway, Suite 1400
Houston, Texas  77056
One Riverway, Suite 1400
Houston, Texas 77056
27-2882998
WCA of Massachusetts, LLC
One Riverway, Suite 1400
Houston, Texas  77056
One Riverway, Suite 1400
Houston, Texas 77056
27-1359321
WCA of Ohio, LLC
One Riverway, Suite 1400
Houston, Texas  77056
One Riverway, Suite 1400
Houston, Texas 77056
27-1359422
Champion City Recovery, LLC
One Riverway, Suite 1400
Houston, Texas  77056
138 Wilder Street
Brockton, Massachusetts 02301
04-3547737
Boxer Realty Redevelopment, LLC
One Riverway, Suite 1400
Houston, Texas  77056
138 Wilder Street
Brockton, Massachusetts 02301
04-3572405
Sunny Farms Landfill, LLC
One Riverway, Suite 1400
Houston, Texas  77056
12500 West County Road 18
Fostoria, Ohio 44830
75-3091833
New Amsterdam & Seneca Railroad Company, LLC
One Riverway, Suite 1400
Houston, Texas  77056
12500 West County Road 18
Fostoria, Ohio 44830
20-4187336
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
ANNEX I


 
LIST OF PERCENTAGE SHARES AND REVOLVING CREDIT COMMITMENTS
 
Name of Lender
Revolving Credit Commitments
Percentage Share of Revolving Credit Commitments
Comerica Bank
$40,000,000
20.0%
Compass Bank
$10,000,000
5.0%
Compass Bank, as successor in interest to Guaranty Bank
$25,000,000
12.5%
Regions Bank
$27,500,000
13.75%
Bank of Texas, N.A.
$20,000,000
10.0%
Allied Irish Banks, plc
$17,500,000
8.75%
Union Bank, N.A.
$15,000,000
7.5%
CoBank, ACB
$17,500,000
8.75%
Branch Banking and Trust Company
$17,500,000
8.75%
Webster Bank, National Association
$10,000,000
5.0%
TOTAL
$200,000,000.00
100.00%

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
CHECKLIST


1.  
Twelfth Amendment to Revolving Credit Agreement

2.      $40,000,000 Revolving Credit Note – Comerica Bank
3.      $10,000,000 Revolving Credit Note – Compass Bank
4.      $25,000,000 Revolving Credit Note – Compass Bank (as successor in
interest to Guaranty Bank)
5.      $27,500,000 Revolving Credit Note – Regions Bank
6.      $20,000,000 Revolving Credit Note – Bank of Texas, N.A.
7.      $17,500,000 Revolving Credit Note – Allied Irish Banks, plc
8.      $15,000,000 Revolving Credit Note – Union Bank, N.A.
9.      $17,500,000 Revolving Credit Note – CoBank, ACB
10.      $17,500,000 Revolving Credit Note – Branch and Banking Trust Company
11.      $10,000,000 Revolving Credit Note – Webster Bank, National Association
12.      Flood Insurance Policies
(a)      2120 W. Bennett, Springfield, MO
(b)      24661 Oak Grove, Sedalia, MO
(c)      Martin Rd.., Huntsville, AL
13.      Payment of Agent’s and Lender’s Fees and Expenses
14.      Payment of Agent’s Legal Fees to Miller, Canfield, Paddock and Stone,
P.L.C.
 